IN THE COMMONWEALTH COURT OF PENNSYLVANIA


CGR Real Estate, LLC, CGR RE           :
Franklin Park, LP, and CGR Holdings,   :
LLC,                                   :
                    Appellants         :
                                       :
                 v.                    :   No. 780 C.D. 2016
                                       :
Borough Council of The                 :
Borough of Franklin Park               :
                                       :
                 v.                    :
                                       :
Gregory and Kathleen Woodworth,        :
Helene Donch and Bernard M.            :
Avon, Jr.                              :


CGR Holdings, LLC                      :
                                       :
                 v.                    :   No. 971 C.D. 2016
                                       :
Borough Council of the                 :
Borough of Franklin Park               :
                                       :
                 v.                    :
                                       :
Gregory and Kathleen                   :
Woodworth, Helene                      :
Donch and Bernard                      :
M. Avon, Jr.                           :
                                       :
Appeal of: CGR Real Estate,            :
LLC and CGR Holdings, LLC              :
CGR Real Estate, LLC                     :
                                         :
                   v.                    :    No. 972 C.D. 2016
                                         :
Borough Council of the                   :
Borough of Franklin Park                 :
                                         :
                   v.                    :
                                         :
Gregory and Kathleen                     :
Woodworth, Helene                        :
Donch and Bernard                        :
M. Avon, Jr.                             :
                                         :
Appeal of: CGR Real Estate,              :
LLC and CGR Holdings, LLC                :


                                      ORDER



             NOW, March 24, 2017, having considered appellee Borough Council

of the Borough of Franklin Park’s application for reargument and appellants’ answer

in response thereto, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge